Citation Nr: 1002161	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1973 to 
November 1977 and from June 2002 to October 2002.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.
 
In November 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.


FINDING OF FACT

Audiometric testing has revealed, at worst, level II hearing 
acuity in the right ear and in the left ear. 


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.350, 
3.385, 4.1,  4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2006 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claim for an increased rating for 
bilateral hearing loss on appeal.  This letter also informed 
the Veteran of what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter further requested that 
the Veteran submit any additional information or evidence in 
his possession that pertained to his claims.  This letter, 
along with a January 2009 letter, provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.  The January 2007 RO rating 
decision reflects the initial adjudication of the claim for 
an increased rating for bilateral hearing loss.  Hence, the 
August 2006 letter-which meets all four of Pelegrini's 
content of notice requirement- also meets the VCAA's timing 
of notice requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records, private medical records, and the reports of VA 
examinations, including audiometric results.  Also of record 
and considered in connection with the appeal is the 
transcript from the November 2009 Board hearing, as well as 
various written statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The RO has assigned an noncompensable disability rating for 
the Veteran's bilateral hearing loss in accordance with the 
criteria set forth under 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic  
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and  
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86 (2009).

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either  
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1000 hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa,  
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  

As noted above, under VA rating criteria, an adequate 
evaluation of impairment of hearing acuity rests upon the 
results of controlled speech discrimination tests, together 
with tests of the average hearing threshold levels at certain  
specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Audiometric testing performed in November 2005 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
50
60
65
53.75
LEFT
25
55
55
60
48.75

The Veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent in the right ear and 96 percent in 
the left ear.  The diagnosis was bilateral sensorineural 
hearing loss that was mild to severe in the right ear and 
mild to severe in the left ear. 

Audiometric testing performed in December 2006 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
50
60
75
55
LEFT
25
55
55
60
48.75

The Veteran's speech discrimination score on the Maryland CNC 
word list was 98 percent in the right ear and 96 percent in 
the left ear.  The diagnosis was bilateral sensorineural 
hearing loss that was mild to severe in the right ear and 
normal to severe in the left ear. 

The Board notes that the Veteran has submitted a June 2008 
private audiometric reports containing an uninterpreted 
audiogram, which the Board may not consider as evidence.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board  may 
not interpret graphical representations of audiometric  
data).  In addition, while speech percentages were recorded, 
there is no indication that the Maryland CNC word list was 
used for speech discrimination testing.  In this regard, 38 
C.F.R. §4.85(a) requires that the Maryland CNC list be used 
in calculating hearing impairment for VA purposes.  
Accordingly, the aforementioned private audiometric testing 
result cannot be used for rating purposes. 

Audiometric testing performed in February 2009 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
45
65
80
57.5
LEFT
35
60
65
70
57.5

The Veteran's speech discrimination score on the Maryland CNC 
word list was 98 percent in the right ear and 96 percent in 
the left ear.  The diagnosis was bilateral sensorineural 
hearing loss that was mild to severe in each ear. 

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations, the 
November 2005 audiometric evaluation reveals Level I hearing 
acuity in the right ear, and Level I hearing acuity in the 
left ear, based on application of the reported findings to 
Table VI.  Application of these findings to Table VII 
corresponds to a 0 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The December 2006 audiometric 
evaluation reveals Level I hearing acuity in the right ear, 
and Level I hearing acuity in the left ear, based on 
application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 0 
percent rating.  The February 2009 audiometric evaluation 
findings reveals Level II hearing acuity in the right ear, 
and Level II hearing acuity in the left ear, based on 
application of the reported findings to Table VI.  
Application of these findings to Table VII also correspond to 
a 0 percent rating under Diagnostic Code 6100.   The Board 
points out that none of the pure tone thresholds recorded in 
any of the VA examinations reflect exceptional hearing 
impairment, and thus 38 C.F.R. § 4.86(a) is not for 
application.

The above analysis reflects that the Veteran is properly 
receiving a noncompensable rating based on findings from the 
November 2005, December 2009, and February 2009 VA 
audiometric testing results, which revealed that the 
combination of the pure tone threshold averages and speech 
recognition tests warranted a 0 percent rating under the 
applicable tables. The Board in no way discounts the 
difficulties that the Veteran experiences as a result of his 
bilateral hearing loss.  However, it must be emphasized, as 
indicated above, that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned based on 
audiometric evaluations; the  Board has no discretion in the 
matter.  See Lendenmann, 3 Vet. App. at 349.  In other words, 
the Board is bound by law to apply VA's rating schedule based 
on the Veteran's  audiometry results.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2009); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the Veteran 
was hospitalized for his service-connected bilateral hearing 
loss.  There is no objective evidence revealing that his 
condition caused marked interference with employment, e.g., 
employers' statements or sick leave records, beyond that 
already contemplated by the schedular rating criteria.

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, and the claim for an increased 
(compensable) rating for bilateral hearing loss must be 
denied.  In reaching this decision, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


